Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
Claims 4, 8, 13, 16-21, 23, 26, 28-30, 32, 33, 38-50 are canceled. Claims 51-53 are newly added.  Claims 1-3, 5-7, 9-12, 14-15, 22, 24-25, 27, 31, 34-37, 51-53 are pending.

Priority
It is noted that claim 9 recites material not disclosed in the written description of CA2992333. Claim 9 recites, “...said distinct physiological sensor or a further physiological sensor is operable post-authentication to automatically interface with the user to acquire a post-authentication physiological signal at or near said distinct wearable user contact location, and wherein said instructions are further executable to revoke said successful user authentication upon identifying a designated lapse in said post-authentication physiological signal post-authentication, wherein said distinct physiological signal comprises an ECG signal, wherein said post-authentication signal comprises a bioimpedance signal, and wherein said wearable user authentication interface comprises a fingerprint sensor.”
However, while [179] of CA2992333 discloses many possible physiological signals being used to determine a wearable has been removed, none of those listed comprises a bioimpedance signal.  CA2992333 discloses, in [180], “...In at least one of the various embodiments, additional sensors may be incorporated into the device to obtain additional biometric or environmental readings... Some nonlimiting examples of an additional sensor are... bioimpedance sensor... These additional sensors may provide one or more contextual signals such as the location of the wearable device and/or proximity to trusted environments...”   This discloses a signal such as bioimpedance signal providing ‘contextual signals such as location of wearable device or proximity to trusted environment’; there is no disclosure of such signals being used to identify a lapse in post-authentication physiological signal.  The claim therefore receives benefit of priority only to the filing date of the instant claims, 6/19/2020.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 15 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 7, 9, 15 and 31, the claims recite, “...a resource operatively associated with said wireless access point once successfully authenticated, wherein said user authentication process consists of an onboard authentication process to remotely pre-authorize the user authenticated access...”  The term “remotely” in claims 7, 15 and 31 is a relative term which renders the claims indefinite. The term “remotely” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  It is unclear what the pre-authorizing is ‘remote’ from.  The claims recite ‘onboard authentication’, which is interpreted as the authentication process being executed by the wearable device.  However, this process is recited by claims 7, 15 and 31 as pre-authorizing the user remotely, but what the process and user wearable device are ‘remote from’ is not clear.  For purposes of examination, the ‘remotely’ is interpreted as referring to the per-authorization onboard the user wearable device being ‘remote’ from the wireless access point.
 With regard to claim 9, the claim recites, “...wherein said distinct physiological sensor or a further physiological sensor is operable post-authentication to automatically interface with the user to acquire a post-authentication physiological signal at or near said distinct wearable user contact location...wherein said distinct physiological signal comprises an ECG signal, wherein said post-authentication signal comprises a bioimpedance signal...” (Emphasis added).  The claim first recites that either the distinct physiological sensor or a further physiological sensor is operable to acquire a post-authentication physiological signal.  However, the claim then recites “...wherein said distinct physiological signal comprises an ECG signal, wherein said post-authentication signal comprises a bioimpedance signal...”  This latter recitation requires the post-authentication signal to comprise a signal different from the distinct physiological signal, therefore excluding the possibility of the distinct physiological sensor acquiring the post-authentication physiological signal.  The claim is therefore unclear and indefinite.  For purposes of examination, the claim is interpreted as, “...wherein 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 11, 14, 22, 24, 27 are rejected under 35 U.S.C. 102(a)(1) and 102 (a)(2) as being anticipated by Allyn (US Publication 2016/0283703).
With regard to claims 1, 14 and 27, Allyn discloses A digital user authentication device to authenticate an authorized user ([35], “...the computing device 102 includes a network communication module 410, a biometric capture module 420, and the biometric authorization module 108 of FIG. 1... The illustrative environment 400 additionally includes biometric data 402 and authentication data 404... for authenticating the user 104 based on the biometric sensors 218 of the computing device 102.” Figure 4), 
the device comprising : a wearable  user authentication interface to be worn by the authorized user ([25], “...The computing device 102 may be embodied as any type of computation or computer device capable of performing the functions described herein, including...a wearable computing device...”; [35]) 
and operable to receive as input, via an authorized user finger contact ([30], “...The sensors 216 include various biometric sensors 218 that are capable of measuring a physiological condition (i.e., biometric data) of the user 104. The biometric sensors 218 may be integrated with or otherwise used by an authentication subsystem of the computing device 102. The biometric sensors 218 may include, for example, various components of the fingerprint reader device 106, such as the fingerprint scanner 120, the heart rate monitor 122, the blood glucose level detector 124, and/or the blood oxygen level detector 126 of FIG. 1. The components of the fingerprint reader device 106 may be embodied as any type of biometric sensors capable of performing the functions described herein....”) 
unique user identification data required to execute a digital user authentication process, wherein said wearable user authentication interface is operable to capture a user finger image via said authorized user finger contact as input for said unique user identification data ([30], “...In some embodiments, the fingerprint scanner 120 may be embodied as a charge coupled device (CCD) sensor, a capacitive sensor, or any type of sensor capable of capturing the unique lines and spaces (i.e., ridges and valleys) of a fingerprint of the user 104. Additionally, in some embodiments, the fingerprint scanner 120 may be comprised of more than one fingerprint sensor, forming a fingerprint sensor array...”);
 a distinct physiological sensor operable to interface with the authorized user via a same user finger contact and a distinct physiological interface formed at a distinct wearable user contact location, to simultaneously acquire, via said same user finger contact and said distinct physiological interface upon the device being worn by said authorized user, a physiological signal from the authorized user ([30], “...the biometric sensors 218 may include, for example, various components of the fingerprint reader device 106, such as the fingerprint scanner 120, the heart rate monitor 122, the blood glucose level detector 124, and/or the blood oxygen level detector 126 of FIG. 1...”; [31], “...The heart rate monitor 122 may be embodied as any type of sensor that is capable of detecting the pulse rate of the finger of the user 104 and/or measuring electric resistance of the finger of the user 104. For example, the pulse rate may be detected using multiple electrodes that may be placed around the fingerprint scanner to detect ECG signals from the finger of the user 104. Similarly, the electric resistance may be measured using a number of electrodes capable of transmitting and receiving electrical signals through the finger....”;  [25], wearable device; with regard to “...via a same user finger contact and a distinct physiological interface formed at a distinct wearable user contact location, to simultaneously acquire...” , the collective biometric sensors are broadly interpreted as comprising the recited ‘finger contract’ and ‘distinct physiological interface’; see [31], “...For example, the pulse rate may be detected using multiple electrodes that may be placed around the fingerprint scanner to detect ECG signals from the finger of the user 104....”)
to automatically confirm a live user presence during said user authentication process ([41], [42], “...the fingerprint verification module 430 may only perform the functions described herein subsequent to a determination that the finger verification module 440 determined that the fingerprint is detected on a live finger...”; [43], “...The finger verification module 440 is configured to verify whether the finger the fingerprint is being captured from is an actual finger of the user 104... The finger verification module 440 may include a heart rate verification module 442, a blood glucose verification module 444, and/or a blood oxygen verification module 446...”; [46], “...in some embodiments, the heart rate verification module 442, the blood glucose verification module 444, and/or the blood oxygen verification module 446 may be additionally or alternatively used to perform a liveness verification of the finger of the user 104. In other words, the heart rate verification module 442 may be used to detect a heart rate to determine the finger has a pulse...”; with regard to ‘automatically’, [26] discloses the processor and memory of the device, automating the process, “The processor 202 may be embodied as any type of processor capable of performing the functions described herein...The memory 206 may be embodied as any type of volatile or non-volatile memory or data storage capable of performing the functions described herein...”); and 
a digital data processor and computer-readable memory operable to execute computer- readable instructions ([26], Figure 2 #202, 206) to invoke said user authentication process based on said unique user identification data ([35], “...The illustrative environment 400 additionally includes biometric data 402 and authentication data 404. The biometric data 402 may include information comprising historically captured the biometric data of an authorized user... may include additional biometric data for ...authenticating the user...”; [42], “...In some embodiments, performing the fingerprint verification may include analyzing an image of the fingerprint of the user 104, identifying one or more features of the fingerprint, and determining whether the identified features of the fingerprint of the user 104 match an authorized user of the computing device 102...”) 
while confirming said live user presence based on said physiological signal such that a successful user authentication is only concluded upon confirmation of said live user presence during said authentication process ([42], “...the fingerprint verification module 430 may only perform the functions described herein subsequent to a determination that the finger verification module 440 determined that the fingerprint is detected on a live finger...”; [43], “...the finger verification module 440 is configured to verify the finger, and the fingerprint thereof, being used is not from a mold, a plastic overlay, a glove tip, a finger that has been severed from an authorized user, etc. The finger verification module 440 may include a heart rate verification module 442, a blood glucose verification module 444, and/or a blood oxygen verification module 446...”; [47]), 
wherein said digital data processor and computer-readable memory are further operable to invoke ([26], Figure 2 #202, 206) 
comparison of said physiological signal with a generic physiological signal profile to confirm said live user presence ([60], “At block 826, the computing device 102 performs a liveness verification. That is, the computing device 102 determines whether the detected finger includes biometric characteristics indicative of a finger of a living human. To do so, in some embodiments, the computing device 102 may compare the one or more other biometrics detected at block 816 against a threshold value (e.g., a blood glucose level threshold, a blood oxygen level threshold, a heart rate threshold, an electrical resistance threshold, etc.)...”, where the ‘characteristics indicative of a finger of a living human’ and associated ‘threshold values’ are interpreted as ‘generic physiological signal profile’ features.  It is further noted that Applicant’s PGPub [196] discloses values being compared such as amplitude, pulse range or rate, etc., therefore supporting the interpretation that comparing the generic physiological signal profile with said physiological signal comprises comparing ‘characteristics indicative of a finger of a living human’ and associated ‘threshold values’ with the respective signal data), 
irrespective of user identity upon said physiological signal matching said generic physiological signal profile ([46], [42], “...the fingerprint verification module 430 may only perform the functions described herein subsequent to a determination that the finger verification module 440 determined that the fingerprint is detected on a live finger...”; where the liveness is determined ‘irrespective of user identity’, where ‘irrespective of user identity’ is interpreted as ‘liveness is determined without taking into account user identity’, as in determining liveness from a physiological datum without knowing the identity of the individual with whom the datum is associated; see also [60], “At block 826, the computing device 102 performs a liveness verification. That is, the computing device 102 determines whether the detected finger includes biometric characteristics indicative of a finger of a living human. To do so, in some embodiments, the computing device 102 may compare the one or more other biometrics detected at block 816 against a threshold value (e.g., a blood glucose level threshold, a blood oxygen level threshold, a heart rate threshold, an electrical resistance threshold, etc....”, where the ‘threshold’ value is interpreted as a ‘generic’ physiological signal profile value and the ‘liveness’ is determined by the comparing (as in Figure 8 #826 and 828-834), prior to the identifying/authenticating of the user based on the biometric data in step 838; see also [106], liveness based on data other than the identity-indicating fingerprint data; [107]-[109] where the ‘match’ to the generic signal profile is interpreted as a ‘match’ of the determined value to at least a threshold value, where the ‘threshold’ value is interpreted as a ‘generic’ value, not pertaining to the user who is requesting authentication)
and denying said live user presence upon said comparison automatically determining that said physiological signal is attenuated or corrupted relative to said generic physiological signal profile ([61], “After performing the liveness verification, the method 800 advances to block 836, wherein the computing device 102 determines whether the biometric used to perform the liveness verification exceeded the threshold value. In other words, the computing device 102 determines whether the liveness verification resulted in the liveness of the finger of the user 104 being verified. If not, the method advances to block 812, wherein the computing device 102 provides an indication of an error to the user 104...”; see also Figure 9 #836, showing a step to determine biometric greater than threshold, or provide indication of error and deny authorization (Figure 8 #812, 814), which can be attempted again in step 802; with regard to the ‘attenuated or corrupted’ language, Allyn discloses, in [55], “Referring now to FIG. 7, the finger 500 is shown with a mold 700 of an authorized fingerprint attached to the finger 500 of an unauthorized user in an effort to deceive the fingerprint reader device 106 into authorizing the unauthorized user... While the fingerprint scanner array 502 may capture an image of a fingerprint on the mold 700 that corresponds to an authorized user, the mold 700 is likely to inhibit, or limit, biometric signals from being captured by the other biometric sensors. For example, the mold 700 may block the electrodes 114 from capturing resistance measurements and/or an ECG signal, or otherwise weaken the signals. In another example, the mold 700 may interrupt (i.e., adversely effect, diffuse, weaken, etc.) the transmission of at least a portion of the light beams 610, 616 from being collected at the light collectors 512, which may result in blood glucose level and/or blood oxygen level readings that are inconsistent with the authorized user matching the authorized fingerprint of the mold 700.”; where the attenuated/corrupted physiological signal, as compared with the “generic” physiological signal profile value (i.e. ‘threshold value’, would present a value below the threshold value and cause a ‘denying’ determination of live presence).
With regard to the further limitations of claim 14, Allyn further discloses a wearable wireless digital user authentication device ([25], “...The computing device 102 may be embodied as any type of computation or computer device capable of performing the functions described herein, including...a wearable computing device...”; [35]; [28], “...The communication circuitry 210 may be configured to use any one or more communication technology (e.g., wired or wireless communications) and associated protocols (e.g., Ethernet, Bluetooth®, Wi-Fi®, WiMAX, etc.) to effect such communication...”) 
a wireless communication interface ([28]) operable to communicate an authenticated user signal to a wireless access point once successfully authenticated ([67], “If the computing device 102 determines the user 104 has been further authenticated, the method advances to block 852... the indication may be unlocking the computing device 102 or permitting access to a location whose access is controlled by the computing device. At block 856, the computing device 102 may provide an indication of authorized access to the administrator. In such embodiments, for example, the administrator may then manually provide the authorized user 104 access to a location (i.e., unlock/open a door)...”); and 
a wireless access point operable to wirelessly receive said authenticated user signal from said wireless digital user authentication device to authenticate the authorized user based on said successful authentication ([67], as above; see also [17], “...a system 100 for authenticating a user during a fingerprint authentication includes a computing device 102 and a remote computing device 112 in communication over a network 110”; [24], “...As illustrated in FIG. 1, in some embodiments, some or all of the functionality of the biometric authorization module 108 may be located in the computing device 102 or the remote computing device 112. In other words, the captured fingerprint and data related to the additional biometric authentication factors may be collected by the computing device 102 and then transmitted to the remote computing device 112 for analysis and an authentication determination via the network 110. In such embodiments, a secure connection with the remote computing device 112 may be established over the network 110.”).
With regard to the further limitations of claim 27, Allyn further discloses live user presence is confirmed upon successfully matching said physiological signal with a generic physiological signal profile within a designated level of confidence ([60], “At block 826, the computing device 102 performs a liveness verification. That is, the computing device 102 determines whether the detected finger includes biometric characteristics indicative of a finger of a living human. To do so, in some embodiments, the computing device 102 may compare the one or more other biometrics detected at block 816 against a threshold value (e.g., a blood glucose level threshold, a blood oxygen level threshold, a heart rate threshold, an electrical resistance threshold, etc....”, where the ‘designated level of confidence’ is interpreted to comprise the designated threshold value which the physiological signal value must meet or exceed as noted above and in Figure 9 # 836).

 With regard to claims 3, and 22, Allyn discloses the limitations of claims 1 and 14 as discussed above, and further discloses said physiological sensor is a heart-related sensor operable to acquire a heart-related signal between said user finger contact and said distinct wearable user contact location only upon said user finger contact and said distinct wearable user contact location corresponding to a same user, wherein said distinct physiological sensor comprises an ECG sensor ([19], “The fingerprint reader device 106 may additionally include one or more other biometric sensors to prevent an unauthorized user from using a pretense (e.g., a picture of an authorized fingerprint, a mold of an authorized fingerprint, etc.) to trick the computing device 102 into authorizing the unauthorized user. In some embodiments, the other biometric sensors may include a heart rate monitor 122, a blood glucose level detector 124, blood oxygen level detector 126 and/or any other biometric sensor capable of measuring a biometric authentication factor that may be captured by the fingerprint reader device 106 during the fingerprint image capture. In some embodiments, the heart rate monitor 122 may be comprised of a plurality of electrodes capable of measuring an electrical resistance of the finger of the user 104 and/or transmitting/receiving an electrocardiographic (ECG) signal through the finger of the user 104...”).  
With regard to the language only upon said user finger contact and said distinct wearable user contact location corresponding to a same user, Allyn discloses a configuration wherein the fingerprint scanner array is physically surrounded by the biometric sensors, indicating the sensors necessarily, in view of the physical configuration, sense the fingerprint and biometric data from the same physical object/finger at the same time ([48], “Referring now to FIGS. 5-7, the illustrative fingerprint reader device 106 includes a fingerprint scanner array 502, a set of light source emitters 510, a set of light collectors 512, and a number of electrodes 514 from which biometric data may be detected and collected...”; see also Figure 5, showing the proximity of the sensors and the positioning of the biometric sensors around the fingerprint scanner array, indicating that the two data types are sensed from the same user finger at the same time.).  It is further noted that Allyn further discloses discriminating between ‘live’ fingers and spoofed fingers; see Figure 7 and [55], “... Referring now to FIG. 7, the finger 500 is shown with a mold 700 of an authorized fingerprint attached to the finger 500 of an unauthorized user in an effort to deceive the fingerprint reader device 106 into authorizing the unauthorized user. Accordingly, a bottom surface 702 of the mold 700 may be placed in contact with each of the fingerprint scanners 504, 506, 508 of the fingerprint scanner array 502, as opposed to the bottom surface 622 of the finger 500 of the unauthorized user. While the fingerprint scanner array 502 may capture an image of a fingerprint on the mold 700 that corresponds to an authorized user, the mold 700 is likely to inhibit, or limit, biometric signals from being captured by the other biometric sensors. For example, the mold 700 may block the electrodes 114 from capturing resistance measurements and/or an ECG signal, or otherwise weaken the signals...,” further supporting the fingerprint and biometric data are only validated when the sensed object is indeed a ‘live’ finger associated with both data types, where the ‘liveness’ determination is further disclosed in Figures 8-9 and associated discussion as noted above ([59]-[61]). See also [17], “...The biometric authorization module 108 is configured to perform an analysis on the captured biometric data to determine whether the user 104 is an authorized user and/or detect whether an unauthorized user may be attempting to trick the biometric authorization module 108 into authorizing the unauthorized user...,” disclosing the feature of determining ‘only upon said user finger contact and said distinct wearable user contact location corresponding to a same user...’ as recited by claims.

  With regard to claims 5, and 24, Allyn discloses the limitations of claims 1 and 14 as discussed above, and further discloses said wearable user authentication interface comprises a fingerprint sensor or a finger-vein sensor ([18], “To capture the biometric data, the fingerprint reader device 106 may include various biometric sensors for retrieving physiological characteristics (i.e., biometric authentication factors) of the user 104. For example, the fingerprint reader device 106 may include a fingerprint scanner 120 to capture an image of a fingerprint of the user 104. In some embodiments, the fingerprint scanner 120 may be comprised of multiple fingerprint scanners forming a fingerprint scanner array.”; [48], “Referring now to FIGS. 5-7, the illustrative fingerprint reader device 106 includes a fingerprint scanner array 502, a set of light source emitters 510, a set of light collectors 512, and a number of electrodes 514 from which biometric data may be detected and collected...”; Figures 1 and 5).

  With regard to claim 11, Allyn discloses the limitations of claim 1 as discussed above, and further discloses said distinct physiological sensor comprises multiple physiological sensors (Figure 2 and [30], “...sensors 216 include various biometric sensors 218 that are capable of measuring a physiological condition (i.e., biometric data) of the user 104. The biometric sensors 218 may be integrated with or otherwise used by an authentication subsystem of the computing device 102. The biometric sensors 218 may include, for example, various components of the fingerprint reader device 106, such as the fingerprint scanner 120, the heart rate monitor 122, the blood glucose level detector 124, and/or the blood oxygen level detector 126 of FIG. 1. The components of the fingerprint reader device 106 may be embodied as any type of biometric sensors capable of performing the functions described herein. In some embodiments, the fingerprint scanner 120 may be embodied as a charge coupled device (CCD) sensor, a capacitive sensor, or any type of sensor capable of capturing the unique lines and spaces (i.e., ridges and valleys) of a fingerprint of the user 104. Additionally, in some embodiments, the fingerprint scanner 120 may be comprised of more than one fingerprint sensor, forming a fingerprint sensor array.”), and wherein said distinct physiological interface comprises distinct wearable user contact locations such that distinct physiological signals are acquired via said same user finger contact of the authorized user providing said authorized user finger contact  (Figure 5 and [48], “...the illustrative fingerprint reader device 106 includes a fingerprint scanner array 502, a set of light source emitters 510, a set of light collectors 512, and a number of electrodes 514 from which biometric data may be detected and collected.”; [53], “...electrodes 514 include a first pair of electrodes 516, comprised of electrodes 518, 520, and a second pair of electrodes 522, comprised of electrodes 524, 526...additional or alternative electrodes may be used. The first pair of electrodes 516 may be placed onto the fingerprint reader device 106 such that the finger 500 will be in contact with a portion of the finger below the primary fingerprint scanner 506, while the second pair of electrodes 522 may be placed onto the fingerprint reader device 106 such that the finger 500 will be in contact with a portion of the finger above the primary fingerprint scanner 506. Further, the electrodes 514 may be placed such that the terminating ends (i.e., the ends extending towards the light source emitters 510 and light collectors 512) of the primary fingerprint scanner 506 extend beyond each of the electrode pairs 516, 522.”; [54], “...each of the electrode pairs 516, 522 may be capable of performing a different function. For example, in some embodiments, the first electrode pair 516 may be configured to perform a resistance measurement, while the second electrode pair 522 may be configured to perform an ECG signal capture...”).

 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 2, 7, 15, 31, 35 are rejected under 35 U.S.C. 103 as being unpatentable over Allyn (US Publication 2016/0283703) in view of Agrafioti (US Patent 8,994,498).
With regard to claim 2, Allyn discloses the limitations of claim 1 as discussed above, and further discloses said distinct wearable user contact location comprises a user...contact location ([25], “The computing device 102 may be embodied as ... a wearable computing device...”; [30], “...The sensors 216 include various biometric sensors 218 that are capable of measuring a physiological condition (i.e., biometric data) of the user 104. The biometric sensors 218 may be integrated with or otherwise used by an authentication subsystem of the computing device 102. The biometric sensors 218 may include, for example, various components of the fingerprint reader device 106, such as the fingerprint scanner 120, the heart rate monitor 122, the blood glucose level detector 124, and/or the blood oxygen level detector 126 of FIG. 1...”).  However, Allyn does not specifically disclose a wrist location for the user contact location.  
However, Agrafioti discloses distinct wearable user contact location comprises a user wrist contact location (Col. 6 lines 42-47, “...Non-limiting examples of suitable wearable biometric devices are a wristband, wristwatch, bracelet, necklace, ring, belt, glasses, clothing, hat, headband or earring(s), or any other wearable item that is capable of obtaining a biometric signal...”; Col. 16 lines 22-43, “...In the design of the wearable biometric device, by incorporating a two-lead ECG sensor with three electrodes, two adjacent electrodes on the underside of the wearable device (touching the skin of the user) and one on the top-side, a unique ECG signal can be obtained from the user. In one embodiment, the wearable device is a bracelet, cuff or watch, and the underside of the wearable device having the two adjacent electrodes makes contact with the wrist of the user...”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the biometric authentication device and method as disclosed by Allyn with the modification of a wearable device to attach to the wrist as disclosed by Agrafioti because the wrist modification would be easily adopted by users, since wristband devices are well known in the art and to the consumer, and furthermore because such a design choice would enable use of ECG biometrics, which comprise continuous data, allowing identity reassessment (See Agrafioti, Col. 16 lines 22-42).

With regard to claims 7, 15 and 31, Allyn discloses the limitations of claims 1, 14 and 27 as discussed above, and further discloses user authentication device...further to...authorize the user authenticated access to a resource...once successfully authenticated ([67], “If the computing device 102 determines the user 104 has been further authenticated, the method advances to block 852... the computing device 102 may provide an indication of authorized access to the user 104. In some embodiments, the indication may be unlocking the computing device 102 or permitting access to a location whose access is controlled by the computing device...”)
wherein said user authentication process consists of an onboard authentication process to remotely pre-authorize the user authenticated access ([67], “If the computing device 102 determines the user 104 has been further authenticated, the method advances to block 852. At block 852, the computing device 102 provides an indication that the user 104 has been authorized for access. At block 854, the computing device 102 may provide an indication of authorized access to the user 104. In some embodiments, the indication may be unlocking the computing device 102 or permitting access to a location whose access is controlled by the computing device...”; where the authenticated access is to the location beyond the access point controlled by the device, such as if the device unlocks a door or barrier to the location; since the ‘location’ is beyond the access point controlled by the device, the location is interpreted as remote from the device, and where ‘pre-authorized’ is broadly interpreted as an authorization taking place before the access-granting step).
Allyn further discloses the user device as being operable for wireless communications, a wireless communication interface operable to communicate with a wireless device ([23], wireless communication network; [28], “The communication circuitry 210 of the computing device 102 may be embodied as any communication circuit, device, or collection thereof, capable of facilitating secure and/or unsecure communications between the computing device 102 and the remote computing device 112 over the network 110. The communication circuitry 210 may be configured to use any one or more communication technology (e.g., wired or wireless communications) and associated protocols (e.g., Ethernet, Bluetooth®, Wi-Fi®, WiMAX, etc.) to effect such communication.”; Figure 2, #210; Figure 1, network 110; where the ‘remote computing device #112 is interpreted as ‘wireless access point’).
Allyn discloses the wearable device executing an onboard authentication process to remotely pre-authorize the user authenticated access, and further discloses the wearable device comprising a wireless communication interface, as discussed above.  However, Allyn does not specifically disclose the device wirelessly communicating the authentication to an access point, where the access point itself is located remotely from the user device.
However, Agrafioti discloses a wireless communication interface operable to communicate with a wireless access point to wirelessly authorize the user authenticated access to a resource operatively associated with said wireless access point once successfully authenticated (Col. 26, lines 47-67, “...At block 806, in at least one of the various embodiments, access to one or more access points may be enabled for the user that has the biometric device. Next, control may loop back to decision block 802. At block 808, in at least one of the various embodiments, access to one or more access points may be disabled. Next, control may be returned to a calling process.  In at least one of the various embodiments, user access to physical and logical access points may be controlled by a transmission of a control signal from the wearable biometric device to the access point. For example, in at least one of the various embodiments, one method of gaining entry at an access point may be to determine whether a wearable biometric device has been preauthorized and if that wearable biometric device is within an allowable range of the access point. If the answer is affirmative for both authorization and range to access point, the wearable biometric device may be arranged to transmit a control signal to the access point that affirmatively confirms that the biometric device is preauthorized. Accordingly, the user may obtain access to the access point...”; Figure 8; with regard to the signal comprising wireless communication, this is disclosed in Col. 4 lines 4-12, “...The term "control signal" as used herein refers to the signal sent by a biometric device to a physical or logical access point that may enable the user to unlock or access the access point. The control signal may be a binary encoded sequence transmitted wired or wirelessly using but not limited to Bluetooth, near field communication or Wifi...”), 
and wherein said authenticated access is authorized upon the device wirelessly communicating an authenticated user signal to said access point (Col. 26, lines 47-67, “...determine whether a wearable biometric device has been preauthorized and if that wearable biometric device is within an allowable range of the access point. If the answer is affirmative for both authorization and range to access point, the wearable biometric device may be arranged to transmit a control signal to the access point that affirmatively confirms that the biometric device is preauthorized. Accordingly, the user may obtain access to the access point...”; Figure 8; Figure 11, Col. 31 line 19-Col. 32 line3; “...at block 1102, in at least one of the various embodiments, an authenticated biometric device enters the sensing range of multiple access points... At block 1108, in at least one of the various embodiments, access to one or more access points may be enabled...”).  
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the biometric authentication device and method as disclosed by Allyn with the modification of the wearable device sending the authentication signal to a separate access point, as disclosed by Agrafioti, because such a method, device and system would make the biometric authentication portable with the user, therefore enhancing use, and would further reduce onboard computing requirements for the user wearable device, therefore making the device less costly and less bulky/heavy for users, therefore further increasing convenience (See Agrafioti, Col. 1, lines  22-49).

With regard to claim 35, Allyn discloses the limitations of claim 1 as discussed above, but does not specifically disclose revoking authenticated access based upon proximity to an access point.  However, Agrafioti discloses detecting a proximity of said wearable user authentication interface to a designated access point (Col. 4 lines 55-60, “...authorizing a user that may be preauthorized by the biometric device to access an access point, may include, authorizing the user to access the access point based on... a distance between the preauthorized biometric device and the at least access point...”; Col. 15 lines 44-60, “...In at least one of the various embodiments, the wearable biometric device may be arranged to include proximity sensors for sensing an authorized authentication device or an access point... Non-limiting exemplary uses of the proximity data may include: only unlocking a device when the proximity is within a specified range, i.e., a door lock is only unlocked when the authorized user is within a certain distance, such as 50 cm; a "digital leash" which warns the user when a paired device is no longer within a certain proximity; or the like.”), 
and revoking said authorized user authenticated access upon said proximity exceeding a designated proximity threshold (Col. 15 lines 44-60, “...only unlocking a device when the proximity is within a specified range, i.e., a door lock is only unlocked when the authorized user is within a certain distance, such as 50 cm; a "digital leash" which warns the user when a paired device is no longer within a certain proximity; or the like.”; where the door not unlocking when the user is beyond a proximity threshold is interpreted as revoking authenticated access; see also Col. 17 lines 49-59, “...In one embodiment, the controller may first determine if the wearable biometric device (and, therefore, the user) is within a predetermined distance or proximity to the AAD and/or an access point. In one example, if the wearable biometric device is within proximity of an access point and the wearable biometric device transmits a control signal to the access point indicating that the user has been authenticated, the receiver at the access point may automatically enable access to the user. If the wearable biometric device later goes outside the predetermined distance from the access point, the access point may be locked.”; where ‘locking the access point’ is interpreted as revoking authenticated access). It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the biometric authentication device and method as disclosed by Allyn with the modification of revoking authenticated access when a device exceeds a proximity threshold as disclosed by Agrafioti, because such a feature would enhance device and system security (see Agrafioti, Col. 17 line 49-Col. 18 line 6). 




 Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Allyn (US Publication 2016/0283703) in view of Gozzini (US Publication 2011/0257546).
 With regard to claim 6, Allyn discloses the limitations of claim 1 as discussed above, and further discloses said distinct physiological sensor comprises a physiological sensor probe...at least partially surrounding said wearable user authentication interface ([48], “Referring now to FIGS. 5-7, the illustrative fingerprint reader device 106 includes a fingerprint scanner array 502, a set of light source emitters 510, a set of light collectors 512, and a number of electrodes 514 from which biometric data may be detected and collected...”; [53], “Referring again to FIG. 5, the illustrative electrodes 514 include a first pair of electrodes 516, comprised of electrodes 518, 520, and a second pair of electrodes 522, comprised of electrodes 524, 526...”; see also Figure 5, showing the physical configuration in which the biometric sensors ## 514, 516, 522, at least partially surround the fingerprint scanner interface ##502, 504, 506, 508).  
Allyn does not specifically disclose the additional biometric sensor (“physiological sensor probe”) disposed on, forming part or consisting of a bezel or ring.  
However, Gozzini discloses said distinct physiological sensor comprises a physiological sensor probe disposed on, forming part or consisting of a bezel or ring at least partially surrounding said wearable user authentication interface ([30], “...Apparatus 10 includes a display screen 12, keypad 14, and a fingerprint sensor 16. The fingerprint sensor 16 is of a type that includes a conductive region, such as a metal plate or bezel, sized and positioned for contact with a portion of a user's fingertip...”; [33], “...at least a portion of fingerprint sensor 16 serves as a second electrode for the diametric sensing of heart function data. One embodiment of a fingerprint sensor 16 serving this function is illustrated in FIG. 3. Fingerprint sensor 16 consists of a sensor array 30 and related circuitry formed on surface of a semiconductor body, or die 32. Sensor array 30 is typically exposed for physical contact with a user's finger, or at most thinly covered with a protective material...”; [34], “...The contact structure may take the form of a bezel 34 located near an edge of die 32, and often at both the front and rear edges of die 32. Bezel 34 has a generally planar upper surface that is either coplanar with or parallel to the plane of the upper surface of die 32.”; [35], “...Fingerprint sensor 16 (again, at least the conductive regions thereof such as bezel 34, FIG. 3) then functions as one electrode for heart function monitor circuit 38...”; Figures 1, 3 and 4; where the ‘user authentication interface’ is interpreted as the die 32 and array 30, surrounded by bezel 34; see also [37], “...in certain embodiment, the conductive portion associated with the fingerprint sensor may primarily or even strictly serve as an electrode for parametric heart data acquisition...”, where [35] discloses the conductive portion as comprising the bezel, and therefore disclosing the ‘bezel’ for use in the heart data sensing as being disposed on a bezel at least partially surrounding the wearable authentication interface (fingerprint sensing array #30)).  
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the biometric authentication device and method as disclosed by Allyn with the modification of a sensor comprising a bezel design as disclosed by Gozzini, because a conductive regions surrounding fingerprint sensor array would enable reduced costs (see Gozzini [37], disclosing embodiment where the conductive portion (bezel) strictly serves as an electrode for heart data sensing, and provides reduced cost and improved convenience and security).


 Claims 9 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Allyn (US Publication 2016/0283703), in view of Yuen (US 2017/0039358), in further view of Sydir (US 2016/0381012).
 With regard to claims 9 and 34, Allyn discloses the limitations of claims 1 and 27 as discussed above, and further discloses said distinct physiological signal comprises an ECG signal ([19], “...In some embodiments, the heart rate monitor 122 may be comprised of a plurality of electrodes capable of measuring an electrical resistance of the finger of the user 104 and/or transmitting/receiving an electrocardiographic (ECG) signal through the finger of the user 104...”), and wherein said wearable user authentication interface comprises a fingerprint sensor ([19], “...The fingerprint reader device 106 may additionally include one or more other biometric sensors to prevent an unauthorized user from using a pretense (e.g., a picture of an authorized fingerprint, a mold of an authorized fingerprint, etc.) to trick the computing device 102 into authorizing the unauthorized user...”).
Allyn does not specifically disclose a post-authentication signal, or identifying a lapse in such a signal and revoking authentication. 
However, Yuen discloses wherein said distinct physiological sensor or a further physiological sensor is operable post-authentication to automatically interface with the user to acquire a post-authentication physiological signal at or near said distinct wearable user contact location ([190], “...the wearable fitness monitor has a fingerprint sensor (e.g., capacitive, ultrasound) that images the pattern of skin ridges on the finger(s) of a user to authenticate the user to a device (e.g., when the device is put on, when the device is used as a proxy for a credit card). The device may include an ECG, PPG, and/or bioimpedance sensor to further enhance the authentication system with user-specific biometric data. The device may maintain authentication through motion signatures of the user and PPG-based signatures of the user...”, where the fingerprint sensor, ECG, PPG and/or bioimpedance sensors, which are operable to authenticate the user, are interpreted as ‘distinct physiological sensors’, and the motion sensors and PPG sensors, which maintain authentication, are interpreted as comprising ‘further physiological sensors’ to acquire post-authentication physiological signals)  
and wherein said instructions are further executable to revoke said successful user authentication upon identifying a designated lapse in said post-authentication physiological signal post-authentication, ([190], “.... Removal of the device (e.g., as detected by a capacitive sensor mounted on the back of a wrist wearable fitness monitor, as detected optically using an optical sensor (perhaps the same as a PPG sensor or an independent optical sensor), as detected by a sensor in the clasp of a wrist wearable fitness monitor) may de-authenticate the wearer of the device.”;  [178], “...In another embodiment, the wearable fitness monitor comprises a contact sensor (e.g., in the clasp, a PPG, or capacitive sensor against the wrist of the user) that detects when the sensor is removed from the user's wrist and then authentication is lost.”; where the removal from the wrist is interpreted as comprising a lapse in the signal being sensed).
Yuen further discloses wherein said distinct physiological signal comprises an ECG signal ([190], “...The device may include an ECG, PPG, and/or bioimpedance sensor to further enhance the authentication system with user-specific biometric data.”), and wherein said wearable user authentication interface comprises a fingerprint sensor ([190], “...the wearable fitness monitor has a fingerprint sensor (e.g., capacitive, ultrasound) that images the pattern of skin ridges on the finger(s) of a user to authenticate the user to a device (e.g., when the device is put on, when the device is used as a proxy for a credit card).  It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the biometric authentication device and method as disclosed by Allyn with the modification of post-authentication signal acquisition to identify a signal lapse and to revoke authentication as disclosed by Yuen, because such a feature would increase authentication integrity and enhance the security of the device and method (see Yuen, [173], [178], [190]). 
Yuen discloses a post-authentication sensor (capacitive, optical/PPG) as noted above ([190]), and also discloses an on-board bioimpedance sensor ([189], [190)) but does not specifically disclose using the bioimpedance signal as the post-authentication signal wherein said post-authentication signal comprises a bioimpedance signal. 
However, Sydir discloses wherein said post-authentication signal comprises a bioimpedance signal ([16], “...device 100 determines whether it has been worn by the user continuously since the last authentication method 200 was performed. This determination may be made through sensors, such as the biometric sensor 114 or other optional sensors provided on the human body communication storage device 100. In an exemplary technique, a loss of EKG or heart rhythm reading or a significant change in bioimpedance reading would indicate that the device 100 has been removed by a user.”)
and wherein said instructions are further executable to revoke said successful user authentication upon identifying a designated lapse in said post-authentication physiological signal post-authentication ([16], “...a loss of EKG or heart rhythm reading or a significant change in bioimpedance reading would indicate that the device 100 has been removed by a user. If it is determined that the device has been worn continuously since the last authentication method 200 was performed, the human body communication storage device 100 may permit data access to the data storage component 120 in process block 350 without performing additional authentication. If it is determined that the storage device 100 has not been worn continuously since the last authentication method was performed, the storage device 100 goes through a complete authentication method 200 before allowing access to data in illustrated block 330...”, where ‘a significant change’ in bioimpedance is broadly interpreted as a ‘fall off’ or ‘lapse’ and the need to re-authenticate is interpreted as the device having been ‘de-authenticated’).  
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the biometric authentication device and method as disclosed by Allyn, as modified to perform post-authentication signal acquisition to identify a signal lapse and to revoke authentication as disclosed by Yuen, with the further modification of using a bioimpedance sensor for the post-authentication signal as disclosed by Sydir, because employing a sensor which was already built into the device to perform the post-authentication sensing would have reduced costs and increased profitability.
It is further noted that the priority documents do not disclose the bioimpedance comprising a post-authentication signal or that lapse of this particular signal is linked to de-authentication of the device, nor does the written description of this application disclose this feature.  The only support in the instant application occurs in the claims filed 6/19/2020.
 

Claims 10 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Allyn (US Publication 2016/0283703), in view of Yuen (US 2017/0039358).
With regard to claims 10 and 36, Allyn discloses the limitations of claims 1 and 27 as discussed above.  Allyn does not specifically disclose a device removal sensor or revoking authentication upon identifying removal of the wearable device from the user.  However, Yuen discloses a device further comprising a device removal sensor operable to cause revocation of said successful user authentication upon identifying removal of said wearable user authentication interface from the user ([190], “.... Removal of the device (e.g., as detected by a capacitive sensor mounted on the back of a wrist wearable fitness monitor, as detected optically using an optical sensor (perhaps the same as a PPG sensor or an independent optical sensor), as detected by a sensor in the clasp of a wrist wearable fitness monitor) may de-authenticate the wearer of the device.”;  [178], “...In another embodiment, the wearable fitness monitor comprises a contact sensor (e.g., in the clasp, a PPG, or capacitive sensor against the wrist of the user) that detects when the sensor is removed from the user's wrist and then authentication is lost.”).
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the biometric authentication device and method as disclosed by Allyn with the modification of identifying device removal and revoking authentication accordingly as disclosed by Yuen, because such a feature would increase authentication integrity and enhance the security of the device and method (see Yuen, [173], [178], [190]). 


Claims 12, 25 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Allyn (US Publication 2016/0283703), in view of Agrafioti2 (US 2014/0188770).
 With regard to claims 12, 25 and 37, Allyn discloses the limitations of claims 1, 14 and 27 as discussed above.  Allyn further discloses said generic physiological signal profile comprises a synthetic or representative profile, 
([60], “At block 826, the computing device 102 performs a liveness verification. That is, the computing device 102 determines whether the detected finger includes biometric characteristics indicative of a finger of a living human. To do so, in some embodiments, the computing device 102 may compare the one or more other biometrics detected at block 816 against a threshold value (e.g., a blood glucose level threshold, a blood oxygen level threshold, a heart rate threshold, an electrical resistance threshold, etc.)...”, where the ‘characteristics indicative of a finger of a living human’ are interpreted as ‘generic physiological signal profile’ features corresponding to ‘representative profile’ features.  It is further noted that Applicant’s PGPub [196] discloses feature values being compared such as amplitude, pulse range or rate, etc., therefore supporting the interpretation that the biometric characteristics indicative of a finger of a living human comprise feature values of a representative/generic physiological signal profile). 
Allyn discloses comparison of said physiological signal with a generic physiological signal profile to confirm said live user presence as discussed in the rejection for claims 1, 14 and 27 ([60], [196]), but Allyn does not specifically disclose matching profile features to within a designate level of confidence.  
However, Agrafioti2 discloses wherein said matching comprises matching said generic physiological signal profile within a designated level of confidence ([74], “...The IIR mode is operable to provide physical or logical access to protected environments. A short reading (for example, such as up to a few seconds) of the physiological signal is acquired from the individual and used for biometric matching against already enrolled biometric templates. Upon a successful match, the user is granted access to the physical or logical environment.”;  [125], “As shown in FIG. 1, one embodiment of the present invention may involve matching 19, individual confidence estimation 21...”) ; Figure 1; [110], “For "verification"...electronic device or the remote server matches the biometrically processed physiological signal against the biometric template ...An "accept" or "reject" decision is communicated to the electronic device by the remote server.”; [127], “...a biometric decision may be associated with a confidence in the present invention... under the verification mode of operation, the confidence is associated with the "accept" or "reject" decisions. When in the CIR mode of operation, the individual confidence is independently estimated for every for every biometric decision that is made (for example, such as for every reading ph the physiological that is acquired within a monitoring session)...”; [132] and Figure 5 disclosing threshold (‘confidence level’)). 
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the biometric authentication device and method as disclosed by Allyn with the modification of a confidence level for matches in physiological signal feature values, as disclosed by Agrafioti2, because such a technique would enable customizable confidence levels, thereby enhancing security (see Agrafioti2, [3]), and would also enable adaptation to the needs of different application environments (See Agrafioti2, [62]).


Claims 51-53 are rejected under 35 U.S.C. 103 as being unpatentable over Allyn (US Publication 2016/0283703), in view of Luna (US Publication 2014/0085050).
With regard to claims 51, 52 and 53, Allyn discloses the limitations of claims 1, 14 and 27 as discussed above.  Allyn further discloses  wherein said physiological sensor is operable to acquire a time-variable waveform during said user authentication process ([44], heart rate; [45], blood glucose, blood oxygen level; [46], “...blood glucose levels for a user 104 can fluctuate over time... the heart rate verification module 442 may be used to detect a heart rate to determine the finger has a pulse...”), 
and wherein said digital data processor is operable to compare said time-variable value with said generic physiological signal profile to automatically determine whether said value is attenuated or corrupted ([55], “Referring now to FIG. 7, the finger 500 is shown with a mold 700 of an authorized fingerprint attached to the finger 500 of an unauthorized user in an effort to deceive the fingerprint reader device 106 into authorizing the unauthorized user... While the fingerprint scanner array 502 may capture an image of a fingerprint on the mold 700 that corresponds to an authorized user, the mold 700 is likely to inhibit, or limit, biometric signals from being captured by the other biometric sensors. For example, the mold 700 may block the electrodes 114 from capturing resistance measurements and/or an ECG signal, or otherwise weaken the signals. In another example, the mold 700 may interrupt (i.e., adversely effect, diffuse, weaken, etc.) the transmission of at least a portion of the light beams 610, 616 from being collected at the light collectors 512...”; [60], “...the computing device 102 performs a liveness verification. That is, the computing device 102 determines whether the detected finger includes biometric characteristics indicative of a finger of a living human. To do so, in some embodiments, the computing device 102 may compare the one or more other biometrics detected at block 816 against a threshold value (e.g., a blood glucose level threshold, a blood oxygen level threshold, a heart rate threshold, an electrical resistance threshold, etc.)...”).  
Allyn does not specifically disclose comparing time-variable waveforms. 
However, Luna discloses wherein said physiological sensor is operable to acquire a time-variable waveform during said user authentication process ([32]-[33], describing device and sensors; [40]; Fig 1a showing device and sensors and Fig 2b showing waveform)
and wherein said digital data processor is operable to compare said time-variable waveform with said generic physiological signal profile ([40], “...Diagram 270 depicts a mode determinator 257 configured to receive motion data 281 and respiration data 271. In operation, mode determinator 257 compares data representing respiration data 271 to respiration reference data 283 to determine whether the detected respiration data 271 is of sufficient quality (e.g., a signal that is not degraded below a threshold) and of sufficient amplitude and timing...”, where reference data 283 is interpreted as ‘generic physiological signal profile’; Fig. 2b),
to automatically determine whether said waveform is attenuated or corrupted ([40], “...determinator 257 compares data representing respiration data 271 to respiration reference data 283 to determine whether the detected respiration data 271 is of sufficient quality (e.g., a signal that is not degraded below a threshold) and of sufficient amplitude and timing.”; [42])
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was effectively filed to have combined the biometric authentication device and method as disclosed by Allyn with the modification of comparing time-variable waveform signals, because such a device, system and method would provide increased security over conventional, static biometric use (see Luna, [3]-[5]).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Cowan (US Publication 2016/0092665)
Mare  (US Publication 2016/0050217)
Linder US Patent 8,485978)
“A Framework for Patient State Tracking by Classifying Multiscalar Physiologic Waveform Features”, dated March 17, 2017, downloaded from https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5736792/pdf/nihms923370.pdf and  attached as PDF file.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Margaret Neubig whose telephone number is (571)270-0437. The examiner can normally be reached Monday-Friday, 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on 571-270-1492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.M.N. /Examiner, Art Unit 3685                                                                                                                                                                                                        
/JAMES D NIGH/Senior Examiner, Art Unit 3685